DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NEIL KURT SALAZAR,
                             Appellant,

                                      v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-979

                         [September 15, 2021]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Michael J.
McNicholas, Judge; L.T. Case No. 47-2000-CF-000368-A.

  Neil Kurt Salazar, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.